Citation Nr: 1700500	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung disability other than asbestosis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1962 to December 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Although the RO considered a subsequent June 2011 rating decision as the rating decision on appeal, the Board finds the September 2010 rating decision is the correct decision on appeal.  Within the one-year period following notification of the September 2010 rating decision, VA received correspondence from the Veteran.  Specifically, the Veteran's July 2011 notice of disagreement as to the June 2011 rating decision is also timely as to the September 2010 rating decision, and construing the Veteran's statement liberally, the Board finds such applies to the September 2010 rating decision, which is more favorable to the Veteran.  Following issuance of a statement in April 2013, a substantive appeal was timely received within 60 days thereafter.  As such, the September 2010 rating decision is the rating decision on appeal.

This matter was previously remanded by the Board in April 2015 for further evidentiary development.  It now returns for appellate review.

As in the April 2015 Board remand, the Veteran's claim for lung cancer has been characterized broadly to include any lung disability, excluding asbestosis, as asbestosis was denied in an unappealed June 2001 rating decision .  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Additionally, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Here, the Board finds that the Veteran has filed a claim for a different diagnosed disease with distinct VA regulations and therefore, new and material evidence is not needed.  Velez v. Shinseki, 23 Vet. App. 199 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and probative evidence of record demonstrates that a lung disability other than asbestosis, currently diagnosed as chronic obstructive pulmonary disease (COPD), did not have its onset in service and is not otherwise related to active service, to include as due to herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability other than asbestosis, currently diagnosed as COPD, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the criteria pertinent to the establishment of an effective date and disability rating.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c). The Veteran's service treatment records, VA treatment records and identified private medical records have been obtained and associated with the claims file.  Pursuant to the April 2015 Board remand, VA also attempted to obtain the Veteran's Social Security Administration records, but was informed in October 2015 that these records had been destroyed, and further efforts to obtain them would be futile.  The Veteran was informed of VA's inability to obtain his Social Security Administration records in October 2015 correspondence.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Additionally, pursuant to the April 2015 Board remand, VA satisfied the duty to assist the Veteran by providing a respiratory conditions examination to the Veteran in November 2015.  The November 2015 examination report contained sufficient evidence by which to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  As such, the examination report is adequate to decide the claim of service connection.

Finally, as noted above, the Board remanded the matter decided herein in April 2015.  The April 2015 Board remand directed that records from the Social Security Administration be obtained and that a VA examination be afforded to the Veteran, which, as noted above, were accomplished to the extent possible, and, thereafter for readjudication of the claim.  The record reflects a November 2015 supplemental statement of the case was issued.  Thus, the Board finds there has been substantial compliance with the Board's April 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to service connection for a lung disability other than asbestosis.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 1113; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Additionally, VA law and regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including respiratory cancers (to include lung cancer), shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  See 38 C.F.R. § 3.309 (e).  Furthermore, VA has determined that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  

"Service in the Republic of Vietnam" includes service in the inland waterways of Vietnam and excludes veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101 (29)(A) (West 2014).  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA has also compiled a list of Navy and Coast Guard ships, including "blue water" ships that were associated with service in Vietnam and exposure to herbicide agents. 

In his July 2009 application for benefits, the Veteran filed a claim for lung cancer and indicated service in Vietnam from December 1, 1962 to March 1, 1963.  In an October 2009 statement, the Veteran alleged around December 1, 1962 he deployed with secret clearance to Saigon, South Vietnam, where he worked in various areas in atomic, biological, and chemical warfare.  He further stated that in the spring 1963 he was ordered to California to rejoin the VA 122 squadron at Lemoore Naval Air Station and assigned to nuclear weapons training school, where he had a top secret clearance, and that he was intermittently assigned to Vietnam as an instructor.  In his July 2011 notice of disagreement, the Veteran stated that in November 1962, he was sent to Saigon and assigned to an atomic biological chemical warfare unit for secret missions where he remained until February 1963.  In an October 2011 statement, the Veteran reported, in part, that in November 1962 he reported to VA 122 Naval Air Station, Moffett Field, California, but shortly after reporting to Moffett Field, within a few days, the squadron was expelled from Moffett Field because they did not have the clearance to be there as Moffett Field was testing the Harrier aircraft, so they were sent aboard the USS Yorktown.  He stated he was taken off taken off the USS Yorktown while at sea, and was sent to Hawaii, and then immediately flown to Vietnam and that he was in Vietnam from the first part December 1962 until approximately the last part of February 1963.  The Veteran asserts that he developed lung cancer in 1993 as a result of in-service herbicide exposure.  

Preliminarily, the Board observes the November 2015 VA respiratory examination report noted diagnoses of COPD with an unknown diagnosis date, a benign lung mass diagnosed in 1993 and bronchiectasis diagnosed in 1993.  The 1993 diagnosis of bronchiectasis is not proximate to the claim herein.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The November 2015 VA examiner found the Veteran's current pulmonary diagnosis was COPD with symptoms controlled per the Veteran's history and review of recent VA treatment records records.  Such is consistent with a June 2013 VA treatment record which in part, provided a diagnosis of COPD.  The November 2015 VA examiner further stated that Veteran's diagnosis of COPD is stable with follow-up and maintenance of medical regime and that he continues with followup of stable chest radiographic findings through primary care provider monitoring and follow-up following right lower lung resection for benign lung mass but no evidence to this points suggests the presences of malignancy.  Such is consistent with a June 2009 VA treatment record, which noted x-ray showed stable pulmonary nodules and right hilar lymph node; no new nodules to suggested recurrent disease.  As such, the Board finds the Veteran has established a lung disability, currently diagnosed as COPD, for the purpose of service connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, COPD and any residuals of the benign lung mass are not disabilities enumerated by 38 C.F.R. § 3.309 (e) as diseases presumptively associated with herbicide exposure.  Nonetheless, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, the most probative evidence does not show that the Veteran had service in Vietnam.  The Veteran's DD Form 214 shows that the Veteran served during the requisite time period during the Vietnam War Era.  38 C.F.R. § 3.307 (a)(6)(iii).  However, the DD Form 214 does not show service in Vietnam or any awards or decorations indicative of service in Vietnam.  The record does reflect a May 1963 certificate that the Veteran successfully completed a course of instruction in atomic, biological and chemical warfare defense and a September 1963 certificate regarding loading nuclear weapons; however, such do not indicate any service in Vietnam.  The Veteran's service personnel records are absent for any indication of duty or visitation to Vietnam.  Specifically, the Veteran's service personnel records reflect he enlisted in August 1962 in Columbus Ohio, then attended recruit training in Great Lakes, Illinois from August 1962 to November 1962, then was sent to the Attack Squadron 122 Naval Air Station Moffett Field, California from November 1962 to November 1964.  Additionally, from November 1964 to October 1965 the record reflects the Veteran's service was aboard the USS Kitty Hawk until November 1965 when he returned to California and was subsequently discharged in December 1965.  In addition, a February 2010 PIES response, in part, did not show any record of official travel outside the U.S. and October 2009 and a July 2010 PIES responses noted that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.

Concerning the Veteran's ship assignment during his service with the United States Navy, VA promulgated a listing of the Navy ships associated with service in Vietnam.  Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents; List updated June 15, 2016; see also Dictionary of American Naval Fighting Ships.  In this respect, as noted above, service personnel records show that the Veteran served on USS Kitty Hawk (CVA-63) from November 1964 to October 1965.  The USS Kitty Hawk is not listed among Navy or Coast Guard ships associated with service in Vietnam and Exposure to Herbicide Agents.  Further, it has not been shown the USS Kitty Hawk navigated inland waterways of Vietnam such that the Veteran was subjected to herbicide exposure.

While the Board acknowledges the Veteran's assertions regarding service in Vietnam, the Board finds that the PIES responses, service personnel records, and VA's Listing of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, as more probative of the circumstances of the Veteran's active service.  Furthermore, the Board does not find the Veteran credible regarding his service in Vietnam.  In fact, in a VA Form 21-526, completed by the Veteran and received by VA in September 2003, the Veteran was asked whether he served in Vietnam.  He checked the box "no" as to whether he had service in Vietnam.  The Veteran also crossed out the section 15.b corresponding to any dates served in Vietnam.  Thus, the Veteran's own prior statement regarding his service is contrary to the recent assertions made by the Veteran in the context of his current claim and; therefore, render his statements not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).

In light of the above, the Board finds that the Veteran did not have duty or visitation in Vietnam to warrant service connection on the basis of exposure to herbicides.  However, the Board must also address service connection on a nonpresumptive direct-incurrence basis.  See Combee, supra.

Service treatment records show the Veteran was treatment for bronchitis in in December 1963.  An April 1965 chest x-ray was normal.  A November 1965 separation report of medical examination shows that the Veteran's lungs and chest were clinically evaluated as normal.  

Post-service, the first objective evidence of a lung related issue is documented in a VA treatment records in April 1993, decades after the Veteran's separation from active service, which noted slight fullness of the right inferior hilum with right lower lobe infiltrate.  A June 1993 VA treatment record documented a right lower lung mass and the Veteran reported cough with hemoptysis and shortness of breath for the past six months.  A subsequent June 1993 VA treatment record documented a right lower lobe lobectomy and rigid bronchoscopy and diagnosed bronchiectasis and noted the Veteran initially presented two months prior with persistent cough, shortness of breath, although he denied hoarseness, weight loss or chest pain.  A June 1993 VA treatment record also reported a bronchoscopy with biopsy was negative for malignancy.  Furthermore private medical records dated in September 1996 to December 1996 noted chest pain since the June 1993 surgery.  Additionally, neither COPD, nor any residuals of a benign lung mass, are a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303 (b) based on chronic symptoms in service and continuous symptoms since service are not applicable.  See Walker, 718 F.3d at 1331. 

With respect to a nexus between the current disability and active service, the only competent medical opinion of record is the November 2015 VA opinion, which weighs against the Veteran's claim.  The November 2015 VA examiner found that based on clinical history and examination with review of prior studies and records there was indication of only one episode of a respiratory infection seen and treated in December 1963 and that this treated infection was a self-limiting process and there was no documentation of continuation or recurrence with a normal examination at separation.  Thus, the November 2015 VA examiner found it was less likely than not that the Veteran's current respiratory diagnosis of COPD was related to the single treated respiratory infection.  The November 2015 VA examiner also stated that based on current literature, bronchiectasis was more likely related to tobacco use and hereditary factors.  This is also supported by the Veteran's December 1965 separation examination which did not indicate any lung or respiratory problems.

The only evidence indicating an association between any current lung disability and active service are the Veteran's own assertions, as in a September 2010 statement, the Veteran reported that problems with his lungs began in service.  However, in his July 2009 application for benefits he indicated lung disability, claimed as lung cancer, began in 1993.  Such is also reflected in the June 1993 VA treatment records which documented symptoms for at most for several months prior, not since 1965.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of lung disability is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay statements are not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's lung disability, current diagnosed as COPD, had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of a lung disability, current diagnosed as COPD.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As such, the lay statements provided by the Veteran are not competent evidence as to whether the Veteran's lung disability is related to his active duty service.  Moreover, such is inconsistent with the Veteran's April 1965 service treatment record which noted his chest x-ray was normal and his December 1965 separation examination that did not note any respiratory or lung issues.  This inconsistency leads the Board to the conclusion that medical evidence generated contemporaneous to service, such as the service treatment records and separation records are more reliable and of greater probative value because such evidence is likely to reflect accurately the Veteran's physical state at service separation, and is less dependent on memory many years later.

In sum, the evidence does not reflect a lung disability other than asbestosis is related to active service despite the Veteran's assertions to the contrary.  In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection a lung disability other than asbestosis, currently diagnosed as COPD, is not warranted.


ORDER

Entitlement to service connection for a lung disability other than asbestosis, currently diagnosed as COPD, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


